Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot in view new ground of rejection.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dollard (US 2014/0046955) in view of Michele et al. (IEEE 2018, Pub, Automatic Curation of Sports Highlight using Multimodal EXCITMEMT Features). 

Regarding claim 1, Dollard discloses, a method and
associated structures supporting the method comprising:

computing, by a processing system including at least one processor
 
a data analysis

SEE (media content 0033)

O	based on user consumption records

See 0040, such as: Time Spent (is a duration), as a factor of
popularity, also 0052, and/or Views or consumption based
records

o	for an item of media content (see abstract), wherein the analysis indicates (0041), for each time segment of a plurality of time segments of the item of media content a corresponding level of user of interest in the media content item (or Items)

SEE media content (or item), having, sections, and
subsections or subsections of the sections of the content
item, 0030, Streamed, 0034 Subsections of sections of a media content Item

SEE popularity (being, a form of Interest) and (0028, 0032, 0038 {of respective sections}, and 0039-)

And, 

O	factors O0040- (# views) and abstract Media content
(w/sections, ranking and caching) and interest (or popularity)

O	detecting, by the processing system, a plurality of outliers

Note an outlier is defined to include:

“an outlier is a data point that differs significantly from
other observations”

Note, (based on, at least Popularity, based on historic
views), in the plurality of time segments (SEE subset or
subsets), based on Popularity, 0040-.

SEE outliers associated with (historic views) and/or level
of popularity in content sections.

SEE 0051, the media subsections, are provided, based on user
consumption (see at least Views), the system can make
recommendations to respective content consumers as a function of
rank, user interest, user preferences, historical views, user
context, user location, user queries, etc. Moreover, the media
delivery component 140 can present to content consumers level of
popularity of respective content sections.


SEE “a subset of the cached media content sections to user…”

[0051] In an embodiment, media delivery component 140 is
configured to present a subset of the cached media content
sections to user of the content receiving device 100. In an
aspect, media delivery component 140 is configured to present
cached sections 126 to users and other content consumers. The
media delivery component 140 is also configured to present media
stored in media files 170 to content consumers. For example, the
media delivery component 140 can present cached versions of
media content (e.g. cached sections) as well as media content in
its entirety for user consumption through content receiving
device 100. In an aspect, the media delivery component 140 can
provide or filter (sometimes as a function of filtering
component 110 and/or rank component 120) a subset of cached
section of media content as recommendations to respective
content consumers as a function of rank, user interest, user
preferences, historical views, user context, user location, user
queries, etc. Moreover, the media delivery component 140 can
present to content consumers level of popularity of respective
content sections.


And/or an Outlier 0067 (to remove)

And,

O	compiling by the processing system, a subset of the plurality of outliers (section or sections)

O	wherein a duration (A Length, defined by Time), since presenting, a Subset is shorter, than the content items themselves, providing the single stream of events is shorter


SEE sections and/or subsections, in view of Fig. 7, 702-708), 
(708), of step 706, based on at least

Popularity or other consumption based metric), "into a single stream (see 0030, multiple sections can be, cached & streamed), of events (step 708, “present a Subset ... of ... media content sections” or a Subset of sections of, a media item based on user consumption), (or Less),

see Fig. 7, step 706, “subset of the media sections” and presenting at step 708), having a duration of the item of media content

See present a subset of the sections or reads on as claimed, being, a shorter versions of entire media items, by being, filtered by, time sections (durations), as understood.

SEE Fig. 7 and at least 0069

	As applied, Dollard fails to particularly call out,
but, Merler teaches and is deemed to render obvious, “time series processing”, associated with the consumption of, media content.
	Merler teaches, curation of content, based on meta data to provide more effective browsing, searching and summarization, performing, auto highlighting, based, on metadata, including, considering, the consumption, excitements levels, based on spectators (or consumers) and players and the commentator (another consumer) or various derived metadata, during, a consumption, by the consumers and performing time series analysis on the records.

Note, consumer levels of excitement can be determined, by, excitement levels associated (consumption or viewing of media), with respect to, video segments, associated with the audio metadata analysis (see Crowd Cheer or by the Consumers, also is done on the players reactions (metadata of Players), including use of voice analysis (see “beautiful shot”), by excited consumers or spectator.
SEE pages 1-16
Note, the Auto curation (or summarization), of Video Segments, is based on at least the spectators that are the consuming users the media presented and, generating reaction metadata (or Data of Interest).

The analysis of the reaction of consumers, consuming, directed to, key shot highlights and/or other related, or various, time series analysis basis, in the process of identifying, start and end frames of key shot highlights, in the process generating the video summarizations.
SEE Time Series Analysis of data of consumers, 
Such as, at Page 4, time series processing, considers more than a Point in time, but, metadata over time (in windows).
A. Framework) & 
B. Audio-Based Markers Detection detecting, 
SEE Cheer (has a duration), clapping etc., adapted to process with respect to (6 second audio segments), to detect, excitement with respect to a time series based analysis, processing the by time in a window.
 SEE shot boundaries and Time Window based analysis and processing (or time series analysis).
Also see page 7-, duration, highlight 5 seconds before, identifying, the start and end of Each Play, or boundary.
SEE use of detection within, temporal Windows.
SEE page 9, Crowd Cheering Marker, is based on a time series of data (samples, 6 Seconds Each).

Merler et al., teaches (auto curation of content), associated various time series analysis, associated with content consumed by spectators (consumers viewing or experiencing the video content), to identify start and points, in media content, to highlight exciting features in the media content, auto curation of highlights, based on the metrics associated with the consumers, identifying interesting sections media, utilizing various time series analysis of the consumers (such as: CHEERS or other duration based metadata).

 SEE pages 1-15, the time series analysis is applied to excitant levels (associated with Interest), of video segments, as well as analyze, content, over time periods, in the video or audio (page 1, such as to identify a Player Reaction detecting FIST PUMPS, or a cheer from the consumers referred to as Spectators), being based on, time series analysis. 
 SEE page 6, Inspect a time Window and shot boundaries and time considerations (or Time series Analysis), of the consumed content by spectators.                 
SEE popularity (0028, 0032, 0038 {of respective sections},
and 0039- ), factors O0040- (# views) and abstract Media content (w/sections, ranking and caching) and interest (or popularity), detecting, by the processing system, a plurality of
outliers.

	Therefore, since, the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to, modify Dollard in view of teachings of Michele, to apply a time series analysis to consumer consumption records to determine areas of interest (metadata), to consider events that are, duration based (over time), to analyze over periods of time (Windows in Time), to determine what segments to summarize or to compile by Dollard, as taught by Michele, to provide enhanced tools to identify consumer content of interest, by considering time series analysis of consumer data, to autocorrelated or summarize, consumed content, to identify areas based on (excitement levels, see Fig. 1), in view of being applied to, a dashboard allowing users to view content (based on excitement levels), based on analyzing consumer consumption (metadata), based on a time series analysis.

Regarding claim 2, the combination with Dollard is deemed to further render obvious as claimed, wherein the item of media content is selected from the group of:
0 an audiovisual media,
O an audio media, and
O a text-based media
SEE Dollard, 0002, 0028, 0034 w/video and/or audio, 0055, 0069

Regarding claim 4, the combination with Dollard is deemed to further render obvious as claimed, wherein the corresponding level of user interest is a measure of at least one selected from a group of: a number of times for, each time segment was consumed (0081 & 0052), a number of unique users who have consumed each time segment, a number of times each user who has consumed each time segment consumed the each time segment, a number of users who have consumed each time segment more than once, a number of repeat consumptions of the each time segment, a number of viewers who tuned into or away from the each time segment, and a number of viewers who tuned into or away from the each time segment and later returned
Or
O	left within a threshold period of time

SEE 0081, “…repeatedly view a skateboarding video segment”, as per segment statistical information

Regarding claim 17, the combination with Dollard is deemed to further render obvious as claimed, performing concatenating time segments corresponding to a subset of a continuous media (such as video and audio), as understood, see above.

Regarding claim 18, Dollard is deemed to further meet as claimed, wherein outliers can be based on a specific user demographic (see 0025, 0036 and 0039).

Claims 19-20 (directed to a device and medium), are deemed
analyzed and discussed with respect to the claim 1 above.
SEE Structures (devices), Figs. 1-, and medium (0109).




Claims 3, 5-11 are rejected under 35 U.S.C. 103 as being
unpatentable over Dollard and Michele, as applied above and further in view of BANK (US 20140149553).
Regarding claim 3, Dollard as applied teaches, wherein the user consumption records are obtained from a user, who have all consumed the item of media content with respect to time prior (using historic records).

SEE 0067, “…For instance if user only accessed a rugby video once over two years and accessed only football videos since that time, then aging component 306 may remove the rugby section of content from cached section 126 for lack of relevance…”
SEE 0026, Fig. 3, 306, aging component (is a time window based function), including related to, consumption records.

As applied Dollard fails to clearly teach as claimed, BANK has been applied which provides a clear teaching as understood by the examiner, corresponding to as claimed, wherein, “the user consumption records are obtained from a plurality of users who have all consumed the item of media content within a defined window of time prior to the computing”.

Note, BANKs teaches media and consumption, directed to
media segment ordering (such as: non-chronological), which the
ordering is based on historical playback data, associated with
plural users and utilizing consumption records, including and
deemed to teach and render obvious any differences, as claimed:

SEE Fig. 4, in table 400, this information is based on
consumption based segment records with Time segment
identification correlated to the Statistical Information.

SEE Segments (1-6) and Times 0-1, 1-2, 2-3... etc... or Time segments in a series, wherein the Statistical Information includes Windows of Time of plural users vs. segments (defined
by Time or windows) as well as claimed being based on, a Defined
Window of time prior to the computing, as historic information
record, with consumption attributes.

SEE Segments and Times 1-6 or defined Windows, w/Time durations, Window 1, 40% watched from 0-20 seconds (a Window),
Window 2, 50% watched from 20 seconds to a minute
W/DEFINED PLURAL TIME WINDOWS (0-20, 20-60)

Therefore, there are Time windows vs. segments vs. consumption criteria (s), or, as rule based derived metadata (Table 400), this information being consumption based records (w/Time Window Considerations and tracking), directed to plural users, is deemed related and in the same field of endeavor (media presentation based on consumption records), since, renders the segment ordering, based on the consumption records.

Note, also in Fig. 3, input of, Tags, comments and
consumption data or records (315) associated with the 335,
historic Playback Data 335, in combination with other user related meta data (320, 325, 330) or user specified data attributes, to render the segments (in an Oder or ordering), from the segment Buffer Order or ordering by 345, in Fig. 3, based on Fig. 4.
See associated, Method steps in Fig. 5, associated with structures of Figs. 1- and (115 vs. 120 and segments 1-4), being associated with an Item of content, segmented vs. sections of historic playback data, can be a client (see Fig. 2 and Fig. 6), network, server based system, playing back segments based on an established order associated with a play buffer order (645).

BANKS is deemed to render obvious, to, generate, user consumption records, from a plurality of users who have all
consumed the item of media content within a defined window, by considering at least one defined to generate the statistical
information being, a Time Window, based consideration of Consumption records, associated with Plural users, as historic
consumption (such as: Playback or Watched, in at least Figs. 3 4), being of statistical information or records.

It is acknowledged (THE DIFFERENCES BETWEEN THE TWO PRIOR ART REFERENCES), that, BANKS (ALONE), does not anticipate claim 1, since only appears to order segments for a content item, based on consumption data, including, defined window based considerations and appears to teach, offering to, present all segments, but, BANK does not teach as in Dollard to shorten media items by removing determined segments, such as based on consumption based popularity determination.
Therefore, since, the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Dollard with the teachings of BANK, to, perform as claimed, to utilize as derived consumption data, “the user consumption records being obtained from a plurality of
users who have all consumed the item of media content within a
defined window, of time prior to the computing”, in view of the
teachings of BANK, rendering obvious, to consider as claimed,
plural user’s consumption based in combination with at least one
defined window consideration, allowing to further characterization of consumption, being deemed obvious to apply
to generating media presentation of Dollard.

Regarding claim 5, the combination as applied both
references teach plural users (see above), the combination is also deemed to render obvious, in view of BANK, a window and
determining consumed full duration (see Fig. 4, “Watched”), wherein the corresponding level of user interest is a measure of a number of users who consumed a full duration of the each, time segment more than once (in view of Dollard), along a sliding window (see different window Sizes or sliding window sizes, see segments 1-6 and Times, 0-l, 1-2, 2-3, 2-4 etc...), across the full duration (1-6) of the item of media content (w/6 segments illustrated), as is deemed taught in Fig. 4, of Bank as applied, this historic playback statistical information is applied to
media presentations of segments, based on interest.

Regarding claim 6, the combination as applied, further
renders obvious as claimed, wherein the corresponding level of
user interest is a measure of a percentage of users who stopped
watching (see Fig. 4), for each time segment and (therefore),
did not return to view the item of media content for at least a
predefined length of time (see Dollard, 0067).
SEE Dollard, teaches, determining not returning to views gain, w/period 2 years, triggers, removal of content, based on lack of consumption determination (stop watching for a length of time), see below.
“For instance, if user only accessed a rugby video once over two years and accessed only football videos since that time, then aging component 306 may remove the rugby section of content from cached section 126 for lack of relevance.”

Therefore, since, the differences between the claimed
invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the combination as applied with Dollard in view of the teachings in BANK, to consider, as claimed, to the level of user interest is a measure of a percentage of users who stopped watching (see BANK in Fig. 4), for each time segment and therefore, did not return to view the item of media content for at least a predefined length of time as taught by Dollard, 0067, thereby utilizing time of return (or not), to generate a level of user interest based on, a measure of a percentage of users who stopped watching (as taught by BANK, Fig. 4), the each time segment, in combination with considering if, a user, did not return to view the item of media content for at least a predefined length of time (as taught by Dollard, 0067), applied to determine the level of interest.
Regarding claim 7, the combination as applied is deemed to
further render obvious as claimed including performing further
comprising, subsequent to the computing but prior to the
detecting: modulating (modify), by the processing system, the
level of user interest for a first time segment of the plurality
of time segments, according to data indicating at least one user behavior that was observed at a time that consumption of the
first time segment occurred.

SEE BANK in Fig. 4 as applied, teaches as claimed,
modulating (influence or modify), either subsequent to computing
(or using), by the processing system, the level of user interest
for a first time segment of the plurality of time segments (see
1-6), according to data indicating at least one user behavior
(watched (w/windows) & liked), that was observed at a time that
consumption of the first time segment occurred, as shown in the
segments including the first, second … time segments that have
occurred (w/derived consumption information), in Fig. 4, is further deemed obvious as applied.

Regarding claim 8 of claim 7, the combination as applied is
deemed to further render obvious as claimed, wherein the at
least one user behavior comprises at least one selected from a
group of (or One of the Group):
o	a context in which a user consumed the first time segment
(SEE Dollard, a context {such as: #times}, in view of
BANK, including a context for criteria}, Fig. 4),
O	a location from which a user consumed the first time
segment (see Dollard, 0025, 0027, 0039, 0042-, 0051), an activity (see Dollard, 0042, 0048), in which a user was engaged while consuming the first time segment, and whether other individuals were present when a user consumed the first time segment.

Regarding claim 9, the combination as applied fails to
address as claimed above, wherein each outlier of the plurality
of outliers comprises a time segment of the plurality of time
segments for which the corresponding level of user interest
differs from a collective measure of user interest by at least a
threshold amount.

SEE BANK as applied with Fig. 4, as understood renders
obvious as claimed, outliers defined, w/time segments, defining
level of user interest of a collective measure (based on Users)
including defining at least a threshold amount or amounts (in
Time, ranges of time w/threshold dividing watched behavior, into
0-20 seconds, 20 second to 1 minutes), or thresholds (in Time)
or ranges, being less than a segment or over the whole segment,
with derived percentages vs. set ranges in time or thresholds
(or limits).

Also see Dollard (based on threshold, 0067), causes to
remove content, based on, lack of consumption for a period of
time by a user.

Regarding claims 10-11, the combination as applied is
deemed to render obvious as claimed, wherein the corresponding level of a user’s interest is obvious (depending upon content
and/or segments), to be less and/or greater, than such as a
collective measure, appears the individual profiling, is
identified to present media segments, in view of individual
interests vs. the overall interests (see BANK as applied in view
of Figs. 3-4), utilizing user specified data attributes.


Claims 12-14 are rejected under 35 U.S.C. 103 as being
unpatentable over the combination of Dollard, Michele
and BANK, as applied above, and further in view of Amento et al. (US 2008/0306807).
Regarding claim 12, of claim 9, the combination as applied
fails to teach address as claimed, Amento is deemed to teach and render obvious as claimed, in view of the teaching, by generating a collective measure of user interest comprises, one selected from a group of: an average level of user interest for the item of media content as computed, over the plurality of time segments a mean level of user interest for the item of media content as computed, over the plurality of time segments, a median level of user interest for the item of media content as computed, over the plurality of time segments, as claimed in claim 12,
and
o	wherein the detecting comprises: applying, by the processing system, an anomaly detection technique to
identify a peak in the time series, as claimed in claim
13, of claim 13

SEE 0019, 0020 (interest level), generating an average interest
level, as well as tracking in media, as well as to detect
anomaly in the ID a peak in the series

SEE Graph, w/peak detection in Fig. 9A or peak, being an anomaly
or anomalies based on peaks.

O	adjusting, by the processing system, the threshold amount
based on a user for whom the single stream of events is
to be compiled, as claimed in clam 14
SEE Interest Level and Amento, w/threshold and agreement
threshold details and generation 0032, 0036 and 0039

Therefore, since, the differences between the claimed
invention and the prior art are such that the claimed invention
as a whole would have been obvious before the effective filing
date of the claimed invention to a person having ordinary skill
in the art to modify the combination as applied with Dollard and
BANK, in view of the teachings of Amento, to additionally
process user profiling (Interest in segments), to include, a
collective measure of user interest comprises, to, an average
level (claim 12), of user interest for the item of media, to,
perform a detecting by applying, an anomaly detection technique
to identify a peak in the time series (in Fig. 9, claim 13), and to adjust the threshold (level, claim 14), of the user,
associated with combining media segments and providing the
streaming of media to a user, as taught by Amento, based on Fig.
8, wherein the threshold levels as understood are adjusted based
on the interest difference, improving on trending user
profiling, wherein the average is deemed obvious and
conventional to perform in combination with the associated
elements, being deemed obvious as taught by Amento.


Claims 15-16 are rejected under 35 U.S.C. 103 as being
unpatentable over the combination of Dollard, Michele, as applied above and further in view of Amento et al. (US 2008/0306807).
Regarding claims 15-16, the combination as applied fails to address, Amento as described above, is deemed to further render obvious, wherein the plurality of outliers comprises a fixed number of the plurality of time segments associated for which the corresponding level of user interest is (highest and/or Lowest) among all time segments of the plurality of time segments
SEE Fig. 9A-D, note the detection of the Outliers,
corresponds to a fixed number of segments that are	 identified among the time segments that are applied to generate step 146, therefore deemed obvious in view of Amento as applied.

SEE 0044
[0044] FIGS. 9(A-C) show examples of aggregate interest
profiles 160, 162 and 166 of a group toward three programs. The
three programs can originate from one or more sources. The
aggregate interest profile 160 exhibits a high-interest portion
170. The aggregate interest profile 162 exhibits two high-
interest portions 172 and 174. The aggregate interest profile
166 exhibits a high-interest portion 176. FIG. 9D shows an
example of a combined streaming media item that combines the
high-interest portions 170, 172, 174 and 176 into a continuous
high-interest program.

Therefore, since, the differences between the claimed
invention and the prior art are such that the claimed invention
as a whole would have been obvious before the effective filing
date of the claimed invention to a person having ordinary skill
in the art to modify Dollard in view of the teachings of Amento,
Establish the plurality of outliers, as a fixed number segments,
detected, with the corresponding level of user interest being
the highest among all time segments of the plurality of time
segments, as shown in Figs. 9a-, as taught by Amento, selecting
a number of segments fixed, to the detected peak, prior to
creating the combined presentation.

Conclusion
The prior art made of record and not relied upon is
considered pertinent to applicant's disclosure.

(A)	US 2016/0372153, Deluca et al. teaches editing a media
file, based on consumption (interest regions) and to transmit to target destinations.
(B)  US 2016/0049173, Anderson et al., teaches to consider, areas of interest based on metadata derived from sensors, concurrently recorded with the video content, associated with a sporting events. 
(C) US 2014/0334796, Galant et al. teaches to ID interesting events and editing to shorter versions (1015), based on sensors generating metadata (event activities).

Contact Information
Any inquiry concerning this communication or earlier communications should be directed to the examiner of record
Vincent F. Boccio whose telephone number is (571) 272-7373.
The examiner can normally be reached between Monday-Friday between (8:00 AM to 4:00 PM).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval
(PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.

Status information for unpublished applications is available through Private PAIR only.

For more information about the PAIR system:
"http://portal.uspto.gov/external/portal/pair"

Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) 866-217-9197 (toll-free)

If you would like assistance from a USPTO Customer Service
Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.


/VINCENT F BOCCIO/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        
9/26/2022